Orellana v Mo-Hak Assoc., LLC (2020 NY Slip Op 02867)





Orellana v Mo-Hak Assoc., LLC


2020 NY Slip Op 02867


Decided on May 14, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 14, 2020

Richter, J.P., Oing, Singh, Moulton, JJ.


11503 303001/16

[*1] Jose Delcid Orellana, Plaintiff-Respondent,
vMo-Hak Associates, LLC, Defendant-Appellant.


Mauro Lilling Naparty, Woodbury (Seth M. Weinberg of counsel), for appellant.
Gorayeb & Associates, P.C., New York (John M. Shaw of counsel), for respondent.

Order, Supreme Court, Bronx County (Donna M. Mills, J.), entered on or about April 16, 2019, which granted plaintiff's motion for partial summary judgment on the issue of liability on his Labor Law § 240(1) claim, unanimously reversed, on the law, without costs, and the motion denied.
Plaintiff was injured when he fell from a ladder while painting an apartment in a building owned by defendant. The testimony of plaintiff's employer, that he had specifically instructed plaintiff only to paint areas he could reach and not to use the ladder, raises triable issues as to whether plaintiff's duties were expressly limited to work that did not expose him to an elevation-related hazard within the purview of Labor Law § 240(1) (see McCue v Cablevision Sys. Corp., 160 AD3d 595 [1st Dept 2018]; Simoes v City of New York, 81 AD3d 514 [1st Dept 2011]; Vega v Renaissance 632 Broadway, LLC, 103 AD3d 883, 884-885 [2d Dept 2013]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 14, 2020
CLERK